Citation Nr: 0535198	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-21 403	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder, including as secondary to a 
service-connected meniscal tear of the left knee.

2.  Entitlement to service connection for a right knee 
disorder, including as secondary to the service-connected 
meniscal tear of the left knee.

3.  Entitlement to an increased disability rating for the 
meniscal tear of the left knee, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January 2002, September 2002, and May 2003 rating 
decisions of the Anchorage, Alaska, Regional Office (RO) of 
the Department of Veterans Affairs (VA) - which denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a right knee disorder, including as 
secondary to his service-connected meniscal tear of the left 
knee, and denied his claim for a higher rating for his 
service-connected meniscal tear of the left knee.

The veteran's claims file was subsequently transferred to the 
RO in Baltimore, Maryland, and that office forwarded the 
appeal to the Board.

In December 2004, the Board remanded the claims to the RO for 
further development and consideration.  In remanding the 
claim concerning the right knee, the Board indicated that a 
prior RO decision denying this claim had not considered the 
alternative theory of the veteran's possible entitlement to 
service connection on a secondary basis - on the premise 
that his right knee disorder was proximately due to or the 
result of his already service-connected left knee disability.  
See 38 C.F.R. § 3.310(a) (2005).  See also Allen v. Brown, 7 
Vet. App. 439 (1995).  So although the RO had required the 
submission of new and material evidence to reopen this claim, 
before reconsidering it on the full merits (i.e., de novo), 
the Board did not list this preliminary issue on the cover 
page of that remand inasmuch as the veteran's current claim 
supposedly was not predicated on the same basis as his 
earlier denied, and unappealed, claim.  See, e.g., Spencer v. 
Brown, 4 Vet. App. 283 (1993).



But after further review of that earlier decision in question 
(issued in March 1993), it is quite clear the veteran was 
also alleging entitlement to service connection for his right 
knee disorder, even then, as secondary to his already 
service-connected left knee disability.  The RO clearly 
considered his claim on this additional theory, both in that 
March 1993 decision as well as in another subsequent decision 
issued later that same year - August 1993.  In any event, as 
will be explained below, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for a right knee disorder, including as secondary to 
his already service-connected meniscal tear of the left knee.  
Thus, ultimately, any concerns over whether there is finality 
of those earlier 1993 decisions are inconsequential because 
the claim is being reopened, regardless.  Unfortunately, 
however, still further development of the evidence is 
required concerning this claim, as well as concerning the 
claim for a higher rating for the left knee disability.  
So, for the reasons discussed below, these claims are again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed March 1993 decision, the RO denied the 
veteran's claim for service connection for a right knee 
disorder - including as secondary to his already service-
connected left knee disability; the RO subsequently confirmed 
that decision in August 1993.

2.  Some of the additional evidence submitted or otherwise 
obtained since the RO's March and August 1993 decisions is 
not cumulative of evidence already of record and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for a right knee disorder, 
including as secondary to the service-connected meniscal tear 
of the left knee.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2000 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must, to the extent possible, 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.



In the case at hand, the veteran was first sent a VCAA letter 
in October 2001 explaining the type of evidence (i.e., new 
and material) required to reopen his claim concerning his 
right knee.  The Board realizes this letter only indicated 
what evidence he was responsible for obtaining, and not what 
VA had done and would do in helping him obtain supporting 
evidence.  However, since the claim is being reopened and 
further developed on remand, there is no prejudice to the 
veteran for this shortcoming in that October 2001 letter.  
Moreover, the Board notes that the RO's more recent, January 
2005, letter explained the type of evidence needed to 
substantiate this claim on the merits, what evidence he was 
responsible for obtaining, and what VA had done and would do 
in helping him obtain supporting evidence.  So if the two 
letters are considered in the aggregate, they fulfill the 
requirements of Pelegrini II regarding his reopened claim.  
It equally deserves mentioning that, in Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), the Court held that 
requesting additional evidence supportive of the claim rather 
than evidence that pertains to the claim does not have the 
natural effect of producing prejudice.  The burden is on the 
claimant in such a situation to show that prejudice actually 
exists.   Furthermore, as also held in Mayfield, an error, 
whether procedural or substantive, is only prejudicial "when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984). 

Note, as well, that the veteran was initially provided VCAA 
notice in October 2001, so prior to the RO's initial 
adjudication of his petition to reopen his previously denied 
claim concerning his right knee in January 2002.  Hence, this 
complied with the Pelegrini II requirement that VCAA notice, 
to the extent possible, precede the RO's initial 
adjudication.  That October 2001 VCAA notice also provided 
the veteran with ample opportunity to respond before his 
appeal was certified to the Board.  In addition, he was 
provided a hearing before the undersigned Veterans Law Judge 
(VLJ) of the Board, during which the provisions of the VCAA 
were again explained.  And he has not otherwise indicated he 
has any additional relevant evidence to submit or which needs 
to be obtained.  So under these circumstances, the Board 
finds that he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice, even if provided after initial RO 
decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

As alluded to, the veteran's claim for service connection for 
a right knee disorder was first considered and denied by the 
RO in March 1993.  The claim was originally denied because a 
right knee disability was not reported during his 
military service and since a medical advisory opinion 
indicated his right knee disorder also was not the result of 
his service-connected left knee disorder.  After that 
decision, the RO sent him a letter informing him of his 
procedural and appellate rights, in the event he elected to 
appeal.  He did not, however.  Instead, in August 1993, he 
requested reconsideration of that decision.  And later that 
month, in response, the RO issued another decision confirming 
the denial.  The RO cited a medical opinion indicating the 
osteoarthritis in the veteran's knees was likely related to 
his age and not to his service-connected meniscal tear of the 
left knee.  Again, he was notified of his procedural and 
appellate rights, but this time he did not appeal or request 
reconsideration.

The evidence on file in March and August 1993 consisted 
primarily of the veteran's service medical records (SMRs) - 
which did not show any injury to his right knee.  And the 
report of a November 1992 VA joints examination showed mild 
degenerative changes of the knees, with spurring of the 
proximal tibia.  Diagnoses included chronic pain of the right 
knee, rule out osteoarthritis, possible chondromalacia 
patellae.



Private medical records from J. D. Frost, M.D., indicated the 
veteran had 
post-traumatic osteoarthritis of the right knee, probably 
based on stress and overuse over the years, as well as a 
possible medial meniscus tear and patellofemoral joint 
disease of the right knee.  VA medical advisory opinions 
concluded that his right knee disorder was not the result of 
his service-connected left knee disorder, and that his 
osteoarthritis of the knees was merely coincidental to the 
meniscal tear of his left knee in service.

The veteran filed a petition to reopen his right knee claim 
in June 2001.  The RO approached his claim properly, as a 
petition to reopen, and denied his petition in a January 2002 
rating decision on the basis that the evidence received since 
the prior denial was new, but still not material, as the VA 
medical records and physical therapy records did not show his 
right knee disorder was incurred or aggravated during his 
military service, or that his right knee disorder was related 
to his 
service-connected left knee disability.  This appeal ensued.

Just as the RO did in the January 2002 rating decision in 
question, the Board initially must address whether there is 
new and material evidence because this determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See, too, Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is 
new and material, is neither required nor permitted.  See 
Barnett at 1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the full merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If an NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final and 
binding on the veteran based on the evidence then of record.  
See 38 U.S.C.A. § 7105(c).

In addition, where the veteran files an NOD, but fails to 
perfect his appeal within 60 days of the date on which the 
statement of the case (SOC) was mailed or within one year 
from the date of mailing the notice of the decision (by 
filing a VA Form 9 or equivalent statement), the RO's 
determination becomes final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.204(b), 20.302(b), 20.1103.  Once an 
RO's decision becomes final, absent submission of new and 
material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.

In this particular case, the veteran did not file an NOD in 
response to the RO's August 1993 decision.  So that decision 
is final and binding on him based on the evidence then of 
record and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 
3.156, 20.302, 20.1103.  But if there is new and material 
evidence since that decision, the claim must be reopened and 
the former disposition reviewed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2005).  But these 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  As the 
current claim was filed in June 2001, before this date, the 
new version of the regulation is inapplicable in this case.  
Rather, the former definition of new and material evidence 
must be used.  See 38 C.F.R. § 3.156(a) (2000).

The first step in analyzing a case such as the one at hand 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e., whether it is probative of the issue 
at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (citing Black's Law Dictionary 1203 (6th ed. 
1990)).  Second, the evidence must actually be shown to be 
"new," and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. 
§ 3.156(a)).

This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency:  New and Material Evidence; Final Definition," 
55 Fed. Reg. at 52274 (1990)).  If all of the tests are 
satisfied, the claim must be reopened.

The evidence added to the record since the March and August 
1993 RO decisions includes VA medical records and a VA 
examination report, as well as a transcript of the veteran's 
hearing before the undersigned VLJ.

The VA medical records show treatment for the veteran's right 
and left knee disorders, including physical therapy, 
injections, and surgery.  He was seen for complaints of 
bilateral knee pain, antalgic gait, and mild swelling of the 
right knee.  Diagnoses included osteoarthritis, 
chondromalacia of the patellae, and degenerative joint 
disease (DJD, i.e., osteoarthritis).

Most importantly, though, an April 2002 VA orthopedic 
treatment note indicates the veteran had left knee 
degenerative joint disease and was status-post right knee 
scope in 2001.  The VA orthopedic surgeon said the veteran 
related that his problems began with his service-connected 
left knee, but that, over the years, the right knee became 
painful and developed degenerative joint disease.  
According to this VA orthopedic surgeon, it is "possible 
that trauma to the left knee with abnormal gait for a long 
time could have made the right knee more symptomatic."

An August 2002 VA examination report indicates the veteran 
had progression of degenerative joint disease of the left 
knee, with painful and limited range of motion.

According to the transcript of the veteran's hearing before 
the undersigned VLJ of the Board, the veteran testified that 
he had problems with both of his knees.  He also testified 
that his right knee disorder came from his trying to shift 
his weight off of his left knee, so much so that he 
eventually developed pain in both knees and even required 
surgery on both knees.

Some of this evidence mentioned is new and material and, 
therefore, sufficient to reopen the veteran's claim for 
service connection for a right knee disorder, including as 
secondary to his service-connected meniscal tear of the left 
knee.  The April 2002 VA orthopedic treatment note, 
especially, tends to substantiate the veteran's claim because 
this VA orthopedist not only confirms that the veteran has a 
current right knee disorder, but more importantly suggests a 
link between his left knee symptomatology and the onset of 
his right knee symptomatology.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  


Therefore, this record is neither cumulative nor redundant of 
the evidence already on file, as it serves to address what 
was missing at the time of the August 1993 rating decision at 
issue and, as such, it is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  So his claim is 
reopened.

The Board must now consider the veteran's reopened claim on 
the merits.  But it would be premature to address the merits 
of his claim, just yet, because additional development is 
required.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a right knee 
disorder, including as secondary to the service-connected 
meniscal tear of the left knee; and to this extent the appeal 
is granted, subject to the further development directed 
below.


REMAND

As a preliminary matter, the Board acknowledges that the RO 
obtained some of the veteran's VA medical treatment records, 
and that he submitted additional VA medical records in 
support of his claims.  But it remains unclear whether all of 
his relevant VA medical records are on file.  In particular, 
he testified during his September 2005 hearing before the 
undersigned VLJ of the Board that he recently had received 
another "series" of treatment for his knees in the last few 
months.  However, the most recent VA medical records 
presently on file only date from March 2005 - so several 
months prior to his hearing.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where the veteran is appealing the 
rating for an already established service-connected 
condition, his present level of disability is of 
primary concern).   

These additional records, assuming they exist, may contain 
important medical evidence or confirmation of the veteran's 
claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").

The Board also realizes the veteran underwent a VA 
examination for his 
service-connected left knee disability in August 2002.  But 
the report of that VA examination does not provide the 
objective clinical findings necessary to properly evaluate 
this disability under the Rating Schedule.  See 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260-5261.  In this regard, the Board notes 
that the veteran testified during his September 2005 hearing 
that his service-connected knee disorder limited his 
employment options.  Furthermore, the Board sees that the 
August 2002 VA examination report failed to discuss whether 
there is loss of muscle strength, substance, and endurance, 
and weakness, fatigue, pain, and incoordination.  All of 
these are relevant considerations in assessing the overall 
severity of this disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  See, too, 38 C.F.R. §§ 4.40, 4.45 
and 4.59 (2004).  Likewise, the August 2002 VA examiner did 
not provide any objective findings as to whether the veteran 
has subluxation or dislocation of his left knee.  
See VAOPGCPREC 9-98 (Aug. 14, 1998) (a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59).  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed Cir 1997).  Accordingly, the Board 
finds that the veteran should undergo another, more current, 
VA examination in order to better delineate the severity, 
symptomatology, and manifestations of his meniscal tear of 
the left knee.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).



A more contemporaneous VA examination also is needed for a 
medical opinion concerning the cause of the problems 
affecting the veteran's right knee, including whether they 
are a residual, as alleged, of him overcompensating for the 
functional impairment in his service-connected left knee.  
There are conflicting medical opinions concerning this 
purported cause-and-effect relationship.  The medical 
opinions from several years ago, when the RO initially 
adjudicated the claim in March and August 1993, were 
unfavorable.  Whereas in April 2002, as mentioned, the 
veteran's VA orthopedic surgeon determined the veteran's 
abnormal gait due to his left knee disability may have caused 
increased symptomatology in his right knee.  So the Board 
must obtain another medical opinion to reconcile these 
conflicting opinions and decide this appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain the complete records of the 
veteran's treatment at the VAMC in 
Washington, DC, from March 2005 to the 
present.  

2.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected meniscal tear of the 
left knee.  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected meniscal tear of the left knee.  
Please also discuss the rationale of all 
opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his left knee disorder, 
and identify all joint, muscular, and/or 
neurological symptomatology.  Report the 
range of motion measurements for his left 
knee, as well as indicate what would be 
the normal range of motion.  Provide an 
objective characterization as to whether 
there is any pain, weakened movement, or 
premature or excess fatigability, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare-ups or repetitive or 
prolonged tasks; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
If applicable, provide an objective 
characterization of the duration and 
severity of such exacerbations.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, etc., 
please indicate this, too.  Please 
provide a copy of the radiology report 
confirming X-ray findings of arthritis 
and discuss the extent and etiology of 
it.  Does the veteran also have 
ankylosis?  If so, please also indicate 
the extent of it.  Is the veteran 
incapable of securing and maintaining 
substantially gainful employment as a 
result of his left knee disability?  
Also describe and explain any 
neurological or muscular impairment, 
including whether there are objective 
clinical indications of stiffness, 
laxity, nerve or ligament damage, 
dislocation, and instability.  Any 
indications that the veteran's complaints 
of pain or other symptomatology are not 
in accord with the physical findings on 
examination should be directly addressed 
and discussed in the examination report.  

3.  Also have the VA orthopedic examiner 
comment on the etiology of the veteran's 
right knee disorder, including especially 
whether it is proximately due to or the 
result of his already service-connected 
left knee disability (specifically, 
overcompensating for it).  This includes 
indicating whether the service-connected 
left knee disability has chronically 
aggravated the right knee disorder and, 
if so, please also give some indication 
of the level of exacerbation.  Review all 
records associated with the claims file.  
Conduct all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner.  The examiner should review 
the results of any testing prior to 
completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  

The basis for the examiner's opinion 
should be fully explained with, if 
necessary, reference to pertinent 
evidence in the record.  If an opinion 
cannot be provided without resorting to 
speculation, please indicate this in the 
report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  



4.  Then readjudicate the veteran's 
claims for a higher rating for his 
meniscal tear of the left knee and for 
service connection of a right knee 
disorder, in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


